Title: From Thomas Jefferson to Sampson Crosby, 29 February 1796
From: Jefferson, Thomas
To: Crosby, Sampson



Dear Sir
Monticello Feb. 29. 96.

I did not answer your favor of Jan. 18. immediately on the reciept of it because I had written just before it came, to inform you of the reciept of your former letter. I have kept back the present one to be able to acknolege to you the reciept of the blinds themselves which have come safely to hand, and claim a repetition of those thanks which I have so often cause to render you. Wishing you every success and happiness I am affectionately Dear S[ir Y]our friend & servt

Th: Jefferson

 